Citation Nr: 1449174	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-13 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Crii Spears-De Leo, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2002 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Fort Harrison, Montana.

In March 2013, the Board increased the Veteran's PTSD disability rating to 50 percent and remanded the claim for TDIU on an extraschedular basis.  The Board instructed the Appeals Management Center (AMC) to refer the claim to the Director of the Compensation and Pension Service (Director) for consideration.  In March 2013, the Director issued a decision finding that extraschedular rating was not warranted.  In June 2013, the RO issued a Supplemental Statement of the Case (SSOC) continuing the denial of the Veteran's claim.  The matter has since been returned to the Board for further appellate review.  The Board finds that the AMC substantially complied with the remand orders and no further action is necessary in this regard.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder (PTSD) does not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

At the outset the Board notes that in its March 2013 decision, the Board determined that all requisite duties to notify and assist had been complied with, to include assisting the Veteran by providing him with adequate VA examinations.  In that decision, the Board pointed out that a November 2009 letter explained the evidence necessary to substantiate the Veteran's claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Consideration, on a case-by-case basis, must be made as to whether a notice error is prejudicial or harmful to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning the holding in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), that all VCAA errors are presumed prejudicial unless VA shows that the essential fairness of the adjudication was not affected); see also Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112  (2007).  A notice error does not cause harm if: (1) the error is cured by actual knowledge on the part of the claimant, (2) a reasonable person could be expected to understand from the notice that was provided what is needed to substantiate the claim, or (3) the benefit sought cannot be awarded as a matter of law.  Sanders, 487 F.3d at 881.  Actual knowledge exists when statements or actions by the claimant or the claimant's representative demonstrate an awareness of what is necessary to substantiate the claim.  Vazquez-Flores, 22 Vet. App. at 37; Dalton v. Nicholson, 21 Vet. App. 23 (2007).
There has been no notice letter advising the Veteran of the criteria for TDIU.  Despite the inadequate notice provided to the Veteran, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In that regard, as the Board concludes below that the preponderance of the evidence is against the claim for entitlement to TDIU, no ratings or effective dates will be assigned.  Additionally, a June 2013 SSOC set forth the criteria for TDIU and the Veteran was given 30 days to submit any additional argument or evidence.  Furthermore, correspondence from the RO dated in August 2013 and September 2013, listed TDIU as the issue and provided the Veteran and his representative meaningful opportunity to participate effectively in the processing of his appeal.  Subsequently, in October 2013, the Veteran submitted two lay statements in support of his claim.

Also, per the Board's March 2013 decision, the Veteran had been afforded multiple VA examinations to evaluate the severity of his PTSD symptomatology.  The Board found that the VA examinations were adequate, as they were predicated on consideration of all of the pertinent evidence of record, and reflected that the examiners conducted a full examination of the Veteran, which included information necessary to apply the pertinent criteria.

Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the most recent July 2012 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

Service treatment records (STRs), post-service treatment records, VA examination reports, VA treatment records, and lay statements are associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

The Board finds that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  See 38 U.S.C.A.        §§ 5103 and 5103A; 38 C.F.R. § 3.159.

TDIU Analysis

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2014).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Veteran's service-connected disabilities include:  (1) PTSD, evaluated as 10 percent disabling from March 14, 2007, 30 percent disabling from November 20, 2009, and 50 percent disabling from November 20, 2009; (2) right shoulder condition, evaluated as 0 percent disabling; (3) left shoulder condition, evaluated as 0 percent disabling; and (4) lumbar spine, evaluated as 0 percent disabling from March 14, 2007.  His combined disability evaluation is 50 percent from November 20, 2009.  As such, the Veteran does not satisfy the requirements necessary to consider entitlement to a TDIU on a scheduler basis.  See 38 C.F.R. § 4.16(a).  The question therefore becomes whether he is unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities.  

According to the VA Adjudication and Procedural Manual (M21-1), "substantially gainful employment is defined as employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 MR Part IV, Subpart II, Chapter 2, Section F, Topic 24, c (2012).  This definition "suggests a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words, a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (internal citations omitted). 

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  The Board takes judicial notice that this amount was $11,888 (for one person under the age 65) in 2013.  See U.S. Department of Commerce, Bureau of the Census, Poverty Thresholds, http://www.census.gov/hhes/www/poverty/data/threshld/; see also Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (judicial notice may be appropriate for facts that are "not subject to reasonable dispute"). 

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  "Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration will not be considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability."  38 C.F.R. § 4.17(a); see also Moyer v. Derwinski, 2 Vet. App. 289, 295 (1992) (applying the definition of "marginal employment" in § 4.17(a), which concerns pension claims, to TDIU compensation claim). 

An "ability to work only a few hours a day or only sporadically," such as maintaining part-time self-employment as a counselor and tutor, is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The Board notes that the relevant evidence of record includes VA examination reports, VA treatment records, a private psychological evaluation, private therapy notes, and statements from the Veteran, his parents, and the Veteran's colleague.  

In April 2009, the Veteran began employment as a jeweler at his family's jewelry business.  See September 2013 Statement; December 2009 VA Examination.  VA treatment records as recent as March 2013 indicate that the Veteran reported he was still employed at his family's business.  With regard to his educational background, the Veteran reported having completed high school and received vocational education, with a certificate as a jeweler.  Id.   

A January 7, 2010 private therapy note shows that the Veteran's irritability and anger affects how he interacts with customers at his workplace.  The Veteran stated that he is considering reenlistment in the military and that he is also interested in becoming a Ranger.  The therapist noted that the Veteran's anger and violent thoughts appear to be intensifying and this is possibly related to his frustration at work.

A January 25, 2010 private therapy note shows the Veteran reported increasing feelings of anger.  He also reported that his performance at work remains affected by his irritability, thus his parents often must intervene and complete his sales.  The Veteran reported that he is still considering reenlistment in the Army and reiterated his interest of becoming a Ranger.

A February 8, 2010 private therapy note shows that the Veteran's parents participated in the therapy session on this date.  The therapist noted that the Veteran's ability to work at their family jewelry business has been affected by his lack of patience and irritability. 

A March 17, 2010 private therapy note shows that the Veteran reported he is no longer considering reenlistment in the military and he will continue working at his family's jewelry business.  

An April 5, 2010 private therapy note shows that the Veteran reported he is experiencing difficulty with customers at his workplace and that his parents often must intervene and assist the customer due to his lack of patience.

A May 17, 2010 private therapy note shows that the Veteran reported a decrease in irritability.  He indicated that his mother asked him to leave the store because he was rude to a customer.  The Veteran explained that he is a "trained gem specialist and he knows what a good product is."  The therapist noted that the Veteran became angry and agitated, and he began to speak loudly when she suggested that "customers visit the store to please themselves and not [the Veteran]." 

A September 1, 2010 private therapy note shows the Veteran explained that when he is rude to customers his mother will ask him to excuse himself.  He stated that he becomes angry with people who look at the jewelry but do not purchase anything, explaining that this is a "waste of [his] time."  The therapist noted the Veteran's level of anger "has been more explosive and with distorted thinking" finding that the increase in severity of his PTSD symptoms is "affecting his work, relationships, and daily living."

In a September 8, 2010 private therapy note the Veteran reported that he was very upset at work the previous day and his mother asked him to leave.  He explained that he spent a reasonable amount of time designing a pendant for a couple that decided against purchasing the jewelry.  The therapist noted that as the Veteran described the incident his anger intensified.  She concluded that the Veteran's anger is "a cover for feelings of incompetence[,]" which magnified his PTSD symptoms affecting all aspects of his life.

An October 14, 2010 private therapy note shows the Veteran reported that he continues to experience difficulty with working and has not been reporting to work.

A January 13, 2011 private therapy note indicates the Veteran reported that over a course of three days, he had three "huge blow ups" at work, which resulted in his mother having to resume his responsibilities because he was becoming "heated."

A February 17, 2011 private therapy note shows that the Veteran agreed his anger is only an issue at work and not at home or in other environments.

A March 17, 2011 therapy note shows that the Veteran reported things are well with respect to his personal life, however he continues to struggle with anger issues at work.  The therapist noted that the Veteran's anger issues have a significant impact on his work performance, and recommended that he would benefit if he focused on ways to control his behavior in the workplace.

A May 2011 statement from the Veteran's therapist concluded that he has moderate difficulty in his occupational and social relationships.  She indicated that the Veteran causes problems at his place of employment with customers, coworkers, and his parents who are the owners of the business establishment.  In evaluating the Veteran's PTSD symptoms, the therapist noted that if the Veteran were not employed by his parents he would be unemployed, finding that he presents with occupational and social impairment displayed in work efficiency and occasional conflict in work relationships.  

A June 2011 private therapy note shows the Veteran reported that a man entered the jewelry store and asked him for an empty jewelry box for a ring.  The Veteran advised the man that the store only had boxes engraved with their business logo and they do not give them away.  He further explained as the man turned to leave he told the Veteran "you suck."  After asking the man what he said, the Veteran followed him out of the store.  He stated that he was very angry and verbally threatened the man, who eventually reported the incident to the Veteran's father and advised that he is filing a complaint with the Better Business Bureau.

In May 2012, the Veteran underwent a private psychological assessment to evaluate the severity of his PTSD.  After a thorough interview and assessment, the counselor concluded the Veteran suffers from major depressive disorder and PTSD.  She noted that the Veteran reported he is having problems with his parents who employ him at their business establishment.  The Veteran stated that his parents terminated his employment due to his "attitude and lack of socialization skills with the consumers[.]" but have since rehired him.  The Veteran stated that his position requires socializing with others, which causes him much distress.  He indicated that he prefers to remain isolated to avoid socializing with others as a result of his "verbal and physical aggressive nature."  The Veteran also relayed that his career opportunities are limited due to his criminal history.

A December 7, 2012 VA treatment record shows that the Veteran reported he is working full time, and currently enrolled in classes at MSU.  He also reported that he has not participated in therapy since last spring when his therapist left the mental health center.  The Veteran denied that he is under more stress recently, and indicated that he will consider attending a monthly veterans group.  

A January 15, 2013 VA treatment record shows that the Veteran reported he remains employed at his family's business, and he is feeling well.  It is noted that therapy was encouraged and the Veteran declined stating that he does not need assistance at this time.

A February 7, 2013 VA treatment record shows the Veteran received therapy for medication management and he was again encouraged to reestablish contact with a therapist.

The record also contains lay statements provided by the Veteran, his parents, and the Veteran's colleague.  A February 2011 statement from the Veteran's parents described their observations of the Veteran's PTSD symptoms.  They stated that the Veteran joined the family business after he was discharged from the military and explained "he can barely tolerate working with people.  He is easily frustrated, agitated, aggressive, and angry over very minor and even nonexistent problems."  The Veteran reportedly will walk away from a customer and tell his parents that he is unable to deal with the customer.  They described that another employee attempted to speak with the Veteran about his unprofessional conduct toward a customer and "[the Veteran] exploded into an unimaginable tirade of horrific profanities towards her."  The Veteran's behavior caused the employee to cry and she considered leaving the business.  They further explained that "working with [the Veteran] is so terrible, stressful, and exhausting . . . that they were seriously considering closing [their] business."  The Veteran's parents explained that "[they] are basically supporting him and his family.  He is so unfocused that in two years, he has only been able to finish making four basic pieces of jewelry" for their inventory.  The Veteran's parents stated that "[they] would never put up with any other employee who behaved like [the Veteran]."

A February 2011 statement from the Veteran's colleague stated that she has worked with the Veteran since July 2010.  She explained that over the past six months she has witnessed that the Veteran is easily agitated by the comments made by customers.  She wrote: "[o]nce [the Veteran] becomes annoyed about something or someone, his agitation quickly escalates to an unreasonable level of anger . . . often he will leave the store and take a walk to try to cool down."  She also reported that on multiple occasions she has been involved in the Veteran's "angry episodes" while working together on a customer's order.  She described that during these episodes, the Veteran used "profane and abusive language" toward her.  She wrote: "[the Veteran] has very serious difficulties relating to people and ordinary situations related to business[,]" and that she has contemplated resigning as a result of his conduct.

Correspondence to the Veteran, from his mother, dated as "May 28" stated that she and the Veteran's father are unwilling to "deal with [his] behavior towards customers anymore."  She explained that the Veteran has an "irrate temper[,]" is "unprofessional[,]" and lacks the ability to "deal graciously with people . . . ."  The Veteran's mother also stated that three customers have left the jewelry store as a result of the Veteran's temper and that "he is not cut-out to work in retail."

In a September 2013 statement, the Veteran contends that he is unable to secure or follow gainful employment as a result of his service-connected PTSD, and the "breakdown in [his] family and social relationships."  He explained that as a last resort," he started working at his father's business and at times, he will not report to work as a result of "[his] anxiety and depression."  Nonetheless, his father continues to pay him a higher salary as compared to other employees.

The Board acknowledges the Veteran's contentions that his symptoms affect his ability to obtain employment.  Specifically, he maintains that problems with anger, irritability, and his inability to relate to others prevent him from working at his family's jewelry store.  The Veteran reported that his parents were understanding and supportive in the workplace and that it would be difficult to obtain employment elsewhere.  See July 2012 VA Examination.  He also contends that he will be in counseling dealing with the symptoms of his service-connected disability for a long time, which supports an evaluation of 100 percent.  See May 2012 VA Form 9.

The Board finds these lay statements to be competent, credible, and probative, and has considered them in rendering this decision.  However, the VA examiners in December 2009, October 2010, and July 2012, each psychologists, opined that the Veteran is not precluded from engaging in substantially gainful employment as a result of his service-connected disability.  Each VA examiner concluded there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Specifically, the October 2010 VA examiner noted that the Veteran was capable of completing work duties in a timely manner without the need for a great deal of supervision, and described the Veteran's circumstances with employment as "superficial" in that his parents, who demonstrate a level of tolerance for his PTSD symptoms employ him.  The examiner also noted that the Veteran reported becoming irritated while working, however, stated that he enjoys his position, and claimed to have improved his approach when assisting customers.  

The July 2012 VA examiner noted that the Veteran reported he had difficulty interacting with his coworkers because of his irritability.  The examiner concluded that while the Veteran has problems with irritability, he has responded to treatment, has been able to maintain his marriage, and continues to be employed in a supportive environment.  

The Board concedes that the employment engaged in by the Veteran during the claim period has been marginal at best.  Specifically, since April 2009, he has remained employed in a protected environment provided by his parents.  Nonetheless, the Board finds that the Veteran has been capable of substantially gainful employment, which is a question different from what the Veteran has actually done. His past employment is certainly a factor to consider, but it is not determinative.  The criteria for entitlement to TDIU for compensation purposes require that the Veteran be unable to obtain and maintain substantially gainful employment due to service-connected disabilities alone, without consideration of any nonservice-connected disabilities or the Veteran's age.  The evidence does not demonstrate that the Veteran meets these criteria. 

Although the Veteran's service-connected disability no doubt result in a degree of functional impairment, as acknowledged by his current compensable rating, it is not shown to prevent all substantially gainful employment, to include forms of employment other than at his family's business.  The medical evidence of record does not indicate the Veteran is incapable of obtaining and maintaining employment that does not require consumer contact (as the Veteran reported he is easily angered by customers); or securing employment that does not require socializing with others (as the Veteran maintains the preference to isolate himself to avoid others).  See July 2011 90 Day Treatment and Review; May 2012 Psychological Assessment.  The Board acknowledges that in September 2010, the Veteran's therapist noted that his symptoms of PTSD having increased in severity are affecting all aspects of his life.  Also, in May 2011, the Veteran's therapist noted it is apparent that if the Veteran were not employed by his parents he would be unemployed, finding that he presents with occupational and social impairment displayed in work efficiency and occasional conflict in work relationships.  Notably, the Veteran's therapy records do not show that due to limitations imposed on him as a result of his disability, he has been unable to secure and maintain gainful employment elsewhere, which is consistent with the Veteran's abilities, aptitudes, and interests.  Further, VA treatment reports and examinations consistently indicate that the Veteran's PTSD had some impact on social and employment functioning, but did not cause sufficiently severe impairment to prevent him from gainful work.  

The Board notes that the Veteran and his family are competent to attest to factual matters of which they have first-hand knowledge, including problems he has encountered at work as a result of his service-connected PTSD and depression.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 Vet. App. 1331, 1335 (Fed. Cir. 2006).  Nevertheless, the Board must still weigh the Veteran's lay statements against the objective evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the Veteran's contentions but gives greater probative weight to the VA examiners who considered the Veteran's service-connected disability and concluded it does not prevent the Veteran from engaging in gainful employment.  

The evidence of record reflects the Veteran reported a history of employment to include two jewelry stores, and since April 2009, he has been employed at his family's jewelry business.  See May 2012 Psychological Assessment; December 2009 VA Examination.  The Board notes the Veteran has not indicated that he was employed in any other occupational setting where he was unable to maintain employment due to his service-connected disability.  Thus, his contention that he "would have difficulty working for others outside [his] current work setting" is inaccurate.  See July 2012 VA examination.  

For the foregoing reasons, the Board finds that entitlement to a TDIU rating is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran. See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


